Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 01/06/22 is acknowledged. 

Status of Claims
Claims 1-4 are pending. 
In the submission, claims 1-3 were amended, claim 4 was added, and no claims were cancelled. 
Claims 1-4 are rejected.

Response to Arguments
Regarding the amendment to the specification and the objection to the drawings 
The objection to the drawings is overcome in view of the amendment to the specification.

Regarding the objections to the claims and the rejections under 35 U.S.C. 112
The previous objections to the claims and rejections under 35 U.S.C. 112 have been overcome in view of Applicant's amendments. Applicant's attention is directed to the new rejections. 
For clarification of the record, it is noted that the rejection under 35 U.S.C. 112(a) issued in the previous two Office Actions was a rejection for failure to satisfy the written description requirement, not the enablement requirement, which was incorrectly indicated in the Applicant's instant Response and the Applicant's previous Response (note: the previous Office Action erroneously stated that the incorrect indication of enablement appeared in a previous Office Action rather than in Applicant's Response). 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments are partly persuasive, partly not persuasive, and partly moot in view of the new combinations of references being used in the current rejections. 
Applicant presents three arguments. 
First, Applicant argues (Response, p. 9) that Loughlin-McHugh does not teach the limitations involving the "link" used in the "initial purchase" in claim 1. While Loughlin-McHugh 
Second, Applicant argues (Response, p. 9) that Loughlin-McHugh does not teach unique ids of the mobile electronic device, but rather only ids of the user, specifically, user profiles. The Examiner respectfully disagrees. As cited in the previous Office Action but not addressed by Applicant: 
(1) As per previous Office Action, p. 22 (claim 1, step 3): "as per U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference … profile is bound with credential and specific device" (emphasis added). Therefore, the user's profile constitutes an id of the mobile electronic device (device id).
(2) As per previous Office Action, p. 23 (claim 1, step 4): as per Loughlin-McHugh 0196, "ticket identifier is associated with network address of buyer's physical device" (emphasis added); note also as per 0196, uPass (i.e., profiles, see 0056) user's physical device, and, as per 0197, credential is tied to ticket identifier and buyer's profile. Therefore, any of the ticket identifier, user's profile, and credential constitutes a device id. 
(3) As per previous Office Action, p. 23 (claim 1, step 4): as per Loughlin-McHugh 0075, "an initial purchase profile … includes an identifier of the first user and a device ID of his device, and thereby identifies first user (and his device) as the first purchaser of the ticket" (emphasis added). Therefore, the user's profile constitutes a device id.
Third, Applicant argues (Response, p. 10) that Loughlin-McHugh does not teach claim 3. The Examiner acknowledges that Loughlin-McHugh does not teach the entirety of claim 3. However, the deficiencies of Loughlin-McHugh in this regard are taught by Samovar.

Examiner's Comments
Optional Language/Contingent Limitations
Claims 1-4
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited 

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 

Lack of Algorithm
Claim 3 recites "if … verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices recorded on the electronic access permission server (2)," but the specification does not provide details on what this action ("verifying … based upon …") comprises or how it is performed. It is not clear how the frequency of transferring ("how often the access permission has already been transferred") can be verified on the basis of the number
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

Not in the Specification
Claim 1 recites "marking, by the electronic access permission server (2), the electronic access permission[[,]] stored on the first mobile electronic device (3), as invalid and deleting the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission and recording, on the electronic access permission server (2), the deletion of the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission as a completed association of the ID of the electronic access permission with a unique ID of a mobile electronic device." Related subject matter is found in the originally filed specification, e.g., at page 4, first full 
Claim 2 recites "after the wallet application of the other mobile electronic device (4) activates the second link and transmits the unique ID of the other mobile electronic device (4) to the electronic access permission server (2), verifying with the electronic access permission server (2) whether an association already exists between the ID of the access permission to be transferred and the unique ID of the other mobile electronic device (4)." Related subject matter is found in the originally filed specification, e.g., at page 3, paragraph 3, and page 6, paragraph 1. Here, the specification states that the verification occurs in the server. However, the claim language "with" would indicate that another entity performs the verification by verifying with the server. Nothing in the specification is found disclosing verification with the server. Accordingly, the recitation (in particular, the underlined word) is not supported by the specification. 
Claim 4 recites "transmitting a second link … and transmitting a unique ID of the second mobile electronic device, via the second link, to the electronic access permission server using the wallet application of the second mobile electronic device." Related subject matter is found in the originally filed specification, e.g., at page 3, paragraphs 1-2, and page 5, paragraph 2. However, nothing in the specification is found disclosing that the transmission of the unique ID of the second mobile electronic device is carried out via the second link or using the wallet application. Accordingly, the recitation (in particular, the underlined language) is not supported by the specification. 
Claim 4 recites "validating, in the electronic access permission server, the password or the authentication data specified by the buyer." Related subject matter is found in the originally filed specification, e.g., at page 2, paragraph 4, page 3, paragraph 3, and page 6, paragraph 1. However, nothing in the specification is found disclosing the quoted recitation. Accordingly, the recitation is not supported by the specification. 
Claims 2 and 3 are (also) rejected by virtue of their dependency from a rejected base claim. 

35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 
Claim 1 recites: 

(step 2-A) transmitting a first link for downloading the electronic access permission from the electronic access permission server to the first mobile electronic device (3); 
(step 3) activating the first link with a wallet application of the first mobile electronic device …; 
(step 4) … transmitting the first link for downloading the electronic access permission to the first mobile electronic device (3), and activating the first link with the wallet application to download the electronic access permission to the first mobile electronic device (3);

The transmitting and activating of the first link recited in step 4 is largely repetitive with the transmitting and activating of the first link recited in steps 2 and 3. As best understood, the repetition is redundant and does not indicate additional instances of the operations (if it did there would be 
Claim 1 recites: 
(step 8) marking, by the electronic access permission server (2), the electronic access permission, stored on the first mobile electronic device (3), as invalid and deleting the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission and recording, on the electronic access permission server (2), the deletion of the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission as a completed association of the ID of the electronic access permission with a unique ID of a mobile electronic device.
The recited "association" is an abstraction. It is not understood what is meant by "deleting" an abstraction. The recorded association could be deleted, but the recitation already effectively recites this in addition ("recording  … the deletion of the association …"), so the recitation is construed as intending that the "deleting" of the association is something different from and additional to the "recording" of the deletion of the association. Accordingly, the deletion of the abstract association is not understood and renders the claim unclear.
Claim 3, first step, recites "if the electronic access permission is to be transferred from the other mobile electronic device (3) to a further mobile electronic device (4), …." Base claim 1 uses reference numeral (3) to refer to the "first mobile electronic device" and reference numeral (4) to refer to the "other mobile electronic device." Thus, claims 1 and 3 use the 
Claim 4 recites: 
(step 11) verifying, in the electronic access permission server, that the ID of the electronic access permission is associated with a unique ID of another mobile electronic device;

The word "another" would refer to a third, heretofore unmentioned, mobile electronic device, i.e., a device other than the "first mobile electronic device" and the "second mobile electronic device." This is inconsistent with the specification. Accordingly, the claim is unclear. As best understood, "another" was intended to recite and should be changed to "the second."
Claims 2 and 3 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-McHugh et al. (U.S. Patent Application Publication Number 2016/0350547 A1), hereafter Loughlin-McHugh, in view of Scott et al. (U.S. Patent .

Regarding Claim 1
Loughlin-McHugh teaches:
(step 1) initially purchasing, by a purchaser (1), an electronic access permission by interaction with the electronic access permission server (2); (0158: Bob buys a ticket; alternatively, 0053, 0057; note as per 0158, 0166, Fig. 5A (e.g., as per arrows representing interaction of purchaser Bob with validation service of uPass system, both directly and indirectly via broker system, and as per description in text) the purchasing by Bob involves interactions with uPass system (electronic access permission server (2)), and as per 0178 the transfer of the ticket by Bob to Alice is a uPass transaction, i.e., also involves uPass system (electronic access permission server (2)), hence the initial purchase of the ticket (electronic access permission) to Bob and the subsequent transfer of the ticket from Bob to Alice are both controlled by the uPass system (electronic access permission server (2)); alternatively, the broker system 19 (Fig. 5A) together with the uPass system (Fig. 5A) may collectively be deemed the recited electronic access permission server (2), by virtue of which again the initial purchase by Bob from broker system and the subsequent transfer from Bob to Alice are both controlled by the electronic access permission server (2))
(step 2) specifying, during the initial purchase of the electronic access permission by the purchaser (1), a first mobile electronic device (3) and either a password or authentication data; (Figs. 5A, 0158: in purchase process, Bob presents a credential 52i (specifying password/authentication data and mobile electronic device; note as per U.S. Patent No. 9,785,764, col. 8, line 25 – col. 9, line 54, col. 20, lines 27-35, col, 25, lines 7-14, credential comprises password/authentication data and indicates specific device; U.S. Patent No. 9,785,764 is U.S. Application No. 14/622,527, incorporated in Loughlin-McHugh by reference, see 0001; alternatively, 0057-0065: ticket request includes authentication code (password/authentication data)) 
(step 3) … transmitting a unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via a wallet application of the first mobile electronic device (3); (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 2 above, after Bob presents credential, a link to Bob's profile is activated (for validating Bob's credential, as a condition of issuing ticket), transmitting the profile to the uPass system (as per U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by transmitting a unique ID of the first mobile electronic device (3) to the electronic access permission server (2)); alternatively, 0053-0081; note that uPass mobile app on mobile electronic device is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff) 
(step 4) associating, in the electronic access permission server (2), the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission, …; (Figs. 5A-5D, 0158, 0159, 0163, 0166, 0192, 0196: Further to step 3 above, ticket is issued, ticket includes ticket identifier, ticket identifier is associated (enrolled) with Bob's profile in uPass system (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission), where ticket is realized as virtual device with ticket identifier constituting a device identifier, credential is issued to ticket virtual device, sent to buyer's physical device that hosts the ticket virtual device (first mobile device to which access permission is transmitted and its ID must have been specified in order to receive ticket), and bound to buyer profile and ticket virtual device (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission), ticket identifier is associated with network address of buyer's physical device (associating the unique ID of the mobile electronic device (3) with an ID of the electronic access permission); alternatively, 0053-0081, e.g., 0057-0058 first user initiates electronic ticket request, which may comprise a link to a profile of the first user, and in response to the request (when activating a first link for downloading the electronic access permission to the first mobile electronic device (3)) (0067), eventually a ticket ID is generated (0068-0069) and supplied to profile manager (0071), in response to which a set of profiles is created including an initial purchase profile (0072), which includes an identifier of the first user and a device ID of his device, and thereby identifies first user (and his device) as the first purchaser of the ticket (associating the unique ID of the first mobile electronic device (3) with an ID of the electronic access permission) (0075))
(step 5) subsequently transferring the electronic access permission from the first mobile electronic device (3) to another mobile electronic device (4), via a wallet application of the other mobile electronic device (4), only after the password specified by the purchaser (1) of the electronic access permission or the authentication data specified by the purchaser (1) of the electronic access permission is entered via an interaction with the electronic access permission server (2); (0178, 0179: ticket is transferred from Bob to Alice (ticket identifier tID is enrolled with Alice's profile) after Bob's credential 52i, Alice's credential 52iia, and ticket identifier tID have been transmitted to uPass system; alternatively, Fig. 3, 0084ff: ticket is transferred from first to second user; note that uPass mobile app on mobile electronic device (the uPass mobile app being used by both users Bob (initial purchaser) and Alice (transferee), i.e., on both their devices, i.e., first mobile electronic device (3) and other mobile electronic device (4)) is a digital wallet application, as taught by U.S. Patent No. 9,785,764, incorporated in Loughlin-McHugh by reference, see col. 6, lines 19-22, col. 27, lines 55ff)
(step 6) wherein the subsequent transfer of the electronic access permission includes … transmitting, by the wallet application of the other mobile electronic device (4), a unique ID of the other mobile electronic device (4) to the electronic access permission server (2); (0178, 0179, 0156: Alice's device (uPass app) transmits Bob's credential, Alice's credential, and ticket identifier to uPass system, where they are validated, which checks for association between ticket identifier and Alice's credential; note that uPass mobile app ff)
(step 7) upon successful subsequent transfer of the electronic access permission by the electronic access permission server (2) from the first mobile electronic device (3) to the other mobile electronic device (4), associating the ID of the electronic access permission with the unique ID of the other mobile electronic device (4); and (As per step 4 above; 0193, 0200: when a change of ticket ownership occurs, uPass system dissociates the ticket identifier from the previous owner's profile and reenrolls it as a device bound to profile of purchaser, who is new owner, and new owner is recorded as the now true owner; alternatively, 0092: new profiles created associating transferred ticket with new owner and dissociating transferred ticket from previous owner; see also step 1 above for further details to the effect that the subsequent transfer is by the uPass system (by the electronic access permission server (2)))
(step 8) marking, by the electronic access permission server (2), the electronic access permission, stored on the first mobile electronic device (3), as invalid and deleting the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission and recording, on the electronic access permission server (2), the deletion of the association of the unique ID of the first mobile electronic device (3) with the ID of the electronic access permission as a completed association of the ID of the electronic access permission with a unique ID of a mobile electronic device. (0129-0134, 0179-0181, 0193, 0195-0198, 0200, 0091-0092)
Loughlin-McHugh does not explicitly disclose but Scott teaches: 
(step 2-A) transmitting a first link for downloading the electronic access permission from the electronic access permission server to the first mobile electronic device (3); (0015, 0043)
(step 3) activating the first link with a wallet application of the first mobile electronic device …; (0015, 0043)
(step 4) … transmitting the first link for downloading the electronic access permission to the first mobile electronic device (3), and activating the first link with the wallet application to download the electronic access permission to the first mobile electronic device (3); (0015, 0043)
(step 6) … sending another link from the electronic access permission server (2) to the other mobile electronic device (4) and activating the other link received by the other mobile electronic device (4), and … (In addition to the first link sent by the transferor device (first mobile electronic device (3)) to the transferee device (other mobile electronic device (4)) (see 0016, 0043), per 0015, 0043 the system (electronic access permission server (2)) sends another link to the transferee device, the transferee receives and clicks on this other link (activating the other link received by the other mobile electronic device (4)), and is prompted to enter identification information such as mobile phone number, last 4 digits thereof, etc. (a unique ID of the other mobile electronic device (4)), which is transmitted to system (electronic access permission server (2)); this can be performed by mobile app of transferee device, see also 0015, 0042; mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teaching of sending a link from a server to a buyer/transferee device (as elaborated by Scott), because this permits elimination of the use of paper tickets and permits efficient, convenient, easy, secure delivery of tickets without the need for an app and because this serves as an  In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claim 2
Loughlin-McHugh in view of Scott teaches the limitations of base claim 1 as set forth above. Loughlin-McHugh further teaches: 
(step 2) wherein the transmitting the unique ID of the first mobile electronic device (3) to the electronic access permission server (2), via the wallet application of the first mobile electronic device (3), is performed in order to download the electronic access permission; (As per claim 1, step 3, above)
(step 3) verifying, in the electronic access permission server (2), whether the ID of the electronic access permission is associated with the transmitted unique ID of the first mobile electronic device (3); (0178, 0179, 0156: see claim 1, steps 2, 3, 4 above, where Alice is purchasing ticket from Bob, Bob's and Alice's credentials and ticket identifier tID are validated, which verifies association of ticket ID with Bob's device ID)
(step 4) if the ID of the electronic access permission is not associated with the transmitted unique ID of the first mobile electronic device (3), associating, in the electronic access permission server (2), the ID of the electronic access permission with the transmitted unique ID of the first mobile electronic device (3) and then downloading the electronic access permission to the first mobile electronic device (3); (0166, 0179, 0181: upon purchase or transfer, new profiles are created, in which the buyer/buyer's profile is associated with the ticket ID; the establishment of ownership permits downloading of the ticket to the established owner's device; alternatively, 0071-0075, 0092)
(step 5) wherein transfer of the electronic access permission from the first mobile electronic device (3) to the other mobile electronic device (4) includes … initiation of a process by the purchaser on the first mobile electronic device (3) with whose unique ID the electronic access permission ID is associated; (As per claim 1, step 4 (the purchaser on the first mobile electronic device (3) with whose unique ID the electronic access permission ID is associated); Fig. 5C, S21, 0179: Bob's device (uPass app) transmits credential to Alice's device, which Alice's device uses to obtain ticket)
(step 6) after the wallet application of the other mobile electronic device (4) … transmits the unique ID of the other mobile electronic device (4) to the electronic access permission server (2), verifying with the electronic access permission server (2) whether an association already exists between the ID of the access permission to be transferred and the unique ID of the other mobile electronic device (4); and (0178, 0179, 0156: further to step 5, immediately above, Alice's device (uPass app) transmits Bob's credential, Alice's credential, and ticket identifier to uPass system, where they are validated, which checks for association between ticket identifier and Alice's credential)
(step 7) if the association exists, transmitting … to the other mobile electronic device (4), and, if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4), … leads to an input screen for inputting either the password specified by the purchaser (1) of the electronic access permission or the authentication data specified by the purchaser (1) of the electronic access permission. (0156: uPass system validates credentials if password/authentication data are valid); 0191: if ticket request (purchase/transfer) is approved, the ticket is issued to the buyer's device in electronic form via the internet (downloading the electronic access permission to the other mobile electronic device (4) of the purchaser); 0179: Alice sends Bob's credential, directly or indirectly, to uPass system, indicating that there was an input screen to input Bob's credential)
Loughlin-McHugh does not explicitly disclose but Scott teaches: 
(step 1) activating the first link, via the wallet application of the first mobile electronic device (3) which is installed on the first mobile device (3), after transferring the first link for downloading the electronic access permission to the first mobile electronic device (3); (0015, 0043)
(step 5) wherein transfer of the electronic access permission from the first mobile electronic device (3) to the other mobile electronic device (4) includes transmitting a second link from the first mobile electronic device (3) to the other mobile electronic device (4), via the wallet application of the first mobile electronic device (3), for downloading the electronic access permission to the other mobile electronic device (4) after initiation of a process by the purchaser on the first mobile electronic device (3) with whose unique ID the electronic access permission ID is associated; (0016, 0043-0044) (As indicated above, Loughlin-McHugh teaches part of step 5)
(step 6) after the wallet application of the other mobile electronic device (4) activates the second link and transmits the unique ID of the other mobile electronic device (4) to the electronic access permission server (2), verifying with the electronic access permission server (2) whether an association already exists between the ID of the access permission to be transferred and the unique ID of the other mobile electronic device (4); and (0016, 0043) (As indicated above, Loughlin-McHugh teaches part of step 6)
(step 7) if the association exists, transmitting the other link, by the electronic access permission server (2), to the other mobile electronic device (4), and, if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4), wherein the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device (4) leads to an input screen for inputting either the password specified by the purchaser (1) of the electronic access permission or the authentication data specified by the purchaser (1) of the electronic access permission. (0015, server sends link to transferee device (sending the other link, by the electronic access permission server (2), to the other mobile electronic device (4)) upon submission of transferee information by transferor (if the association exists; note here association exists by virtue of transferee information submitted by transferor); the transferee's clicking on the link prompts the transferee to enter identification information (last 4 digits of mobile phone number, PIN code, etc.) (the execution of the other link, sent from the electronic access permission server (2), by the wallet application of the other mobile electronic device (4) leading to an input screen for either the password specified by the purchaser of the electronic access permission or for the authentication data specified by the purchaser of the electronic access permission), if the identification information entered by transferee matches identification information previously entered by transferor, then system transfers ticket to transferee (then downloading the electronic access permission to the other mobile electronic device (4)); 0043-0044: if identification information entered by transferee matches identification information previously entered by transferor (see also 0015, 0016, 0042, 0043), the ticket is electronically assigned to and transferred/ downloaded to transferee's device (if the password is valid or the authentication data are valid, then downloading the electronic access permission to the other mobile electronic device (4)); mobile app is deemed wallet application, see also 0009, 0043, 0098 teaching wallet application) (As indicated above, Loughlin-McHugh teaches part of step 7)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teaching of sending a link from a server to a buyer/transferee device (as elaborated by Scott), because this permits elimination of the use of paper tickets and permits efficient, convenient, easy, secure delivery of tickets without the need for an app and because this serves as an additional layer of security to deter fraudulent transfer of electronic tickets. See Scott, 0008, 0043. (Note although Scott focuses on the case of transferring tickets, Scott teaches the use of a link for a "buyer" (see, e.g., 0017, 0072, description  of Fig. 13) to download a ticket. Using a link for any buyer would serve Scott's goals, e.g., as set forth in 0008. Scott does not suggest that a link cannot/should not be used for an initial purchase.) In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
Regarding Claim 4
Loughlin-McHugh teaches:
(step 1) facilitating an initial purchase of an electronic access permission by a buyer via an interaction with the electronic access permission server; (As per claim 1, step 1)
(step 2) specifying a first mobile electronic device and either a password or authentication data during the initial purchase of the electronic access permission by the buyer; (As per claim 1, step 2)
(step 5) transmitting a unique ID of the first mobile electronic device to the electronic access permission server via the wallet application of the first mobile electronic device, (As per claim 1, step 3)
(step 6) verifying, in the electronic access permission server, whether or not an ID of the electronic access permission is associated with the unique ID of the first mobile electronic device, (As per claim 2, step 3)
(step 7) if the ID of the electronic access permission is not associated with the unique ID of the first mobile electronic device, associating, in the electronic access permission server, the ID of the electronic access permission with the unique ID of the first mobile electronic device, and 
(step 8) transmitting the electronic access permission from the electronic access permission server, …, to the first mobile electronic device using the wallet application of the first mobile electronic device; (As per claim 1, step 4, and claim 2, step 4)
(step 9) following transmission of the electronic access permission to the first mobile electronic device, initiating a subsequent transfer of the electronic access permission to a second mobile electronic device; (As per claim 1, step 5)
(step 10) … transmitting a unique ID of the second mobile electronic device, …, to the electronic access permission server using the wallet application of the second mobile electronic device; (As per claim 2, steps 5, 6)
(step 11) verifying, in the electronic access permission server, that the ID of the electronic access permission is associated with a unique ID of another mobile electronic device; (As per claim 2, step 6)
(step 12) if the ID of the electronic access permission is associated with the unique ID of another mobile electronic device, …; (As per claim 2, step 7)
(step 13) … an input screen which facilitates entry of the password or the authentication data specified by the buyer during the initial purchase of the electronic access permission; (As per claim 2, step 7)
(step 14) validating, in the electronic access permission server, the password or the authentication data specified by the buyer; (As per claim 1, step 5)
(step 15) if the password or the authentication data specified by the buyer is valid, associating the ID of the electronic access permission with the unique ID of the second mobile electronic device and transmitting the electronic access permission from the electronic access permission server to the second mobile electronic device; and (As per claim 1, steps 5, 7, and claim 2, step 7)
(step 16) invalidating the electronic access permission on the first mobile electronic device with a push message (0179, 0181) from the server to the wallet application of the first mobile electronic device and deleting on the electronic access permission server, the association between the electronic access permission and the first mobile electronic device. (As per claim 1, step 8)
Loughlin-McHugh does not explicitly disclose but Scott teaches: 
(step 3) transmitting a first link from the electronic access permission server to the first mobile electronic device; 
(step 4) activating the first link with a wallet application of the first mobile electronic device, (As per claim 1, step 3)
(step 8) transmitting the electronic access permission from the electronic access permission server, via the first link, to the first mobile electronic device using the wallet application of the first mobile electronic device; (As per claim 1, step 4, and claim 2, step 4) (As indicated above, Loughlin-McHugh teaches part of step 8)
(step 10) transmitting a second link from the first mobile electronic device to the second mobile electronic device, activating the second link with a wallet application of the second mobile electronic device, and transmitting a unique ID of the second mobile electronic device, via the second link, to the electronic access permission server using the wallet application of the second mobile electronic device; (As per claim 2, steps 5, 6) (As indicated above, Loughlin-McHugh teaches part of step 10)
(step 12) if the ID of the electronic access permission is associated with the unique ID of another mobile electronic device, transmitting a third link from the electronic access permission server to the second mobile electronic device; 
(step 13) activating the third link of the second mobile electronic device with the wallet application thereof to open an input screen which facilitates entry of the password or the authentication data specified by the buyer during the initial purchase of the electronic access permission; (As per claim 2, step 7) (As indicated above, Loughlin-McHugh teaches part of step 13)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Scott's teaching of sending a link from a server to a buyer/transferee device (as elaborated by Scott), for the same reasons set forth with respect to claims 1 and 2 above. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Loughlin-McHugh et al. (U.S. Patent Application Publication Number 2016/0350547 A1), hereafter Loughlin-McHugh, in view of Scott et al. (U.S. Patent Application Publication No. 2018/0018595 A1), hereafter Scott, .

Regarding Claim 3
Loughlin-McHugh in view of Scott teaches the limitations of base claim 1 as set forth above. Loughlin-McHugh further teaches:
(step 1) … verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of the mobile electronic devices recorded on the electronic access permission server (2); and (0131, 0138, 0142-0143, 0184-0186)
(step 2)  preventing … of the electronic access permission if the number of the completed associations of the ID of the electronic access permission with unique IDs of mobile electronic devices has reached a predefined threshold value. (As per step 1, immediately above)
Loughlin-McHugh in view of Scott does not explicitly disclose but Samovar teaches: 
(step 1) if the electronic access permission is to be transferred from the other mobile electronic device (3) to a further mobile electronic device (4), verifying how often the electronic access permission has already been transferred based upon a number of the completed associations between the ID of the electronic access permission and unique IDs of … recorded on the electronic access permission server (2); and (0028, 0030, 0035, 0036, 0041, 0048, 0059, 0060) (As indicated above, Loughlin-McHugh teaches part of step 1)
(step 2) preventing any further transfer of the electronic access permission if the number of the completed associations of the ID of the electronic access permission with unique IDs of … has reached a predefined threshold value. (0028, 0030, 0035, 0036, 0041, 0048, 0059, 0060) (As indicated above, Loughlin-McHugh teaches part of step 2)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Loughlin-McHugh's systems and methods for preventing fraudulent transfer of electronic tickets, by incorporating therein Samovar's teachings pertaining to tracking transfers of tickets and limiting transfers if they would exceed a threshold number/frequency, since Loughlin-McHugh teaches similar tracking and limiting in order to prevent touting, which is a key aim of Loughlin-McHugh, see Loughlin-McHugh, 0006-0008, 0109-0121, 0138-0143, 0150-0155, 0183-0190. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable .

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular Shore teaches, inter alia, use of a link for downloading a ticket for purchase thereof, see 0188.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692